number release date id office uilc cca_2009061710212435 ---------------------------- from ------------------- sent wednesday date am to ------------------------- cc -------------------- subject withdrawn protests and b good morning ----------------- - in response to your recent inquiry our conclusions on matters within ------- ------------'s jurisdiction based on the information you have provided are set forth below sec_6672 provides that where the responsible_person files a timely protest in response to a timely mailed 60-day notice of proposed assessment the assessment limitations_period will not expire before the date days after the secretary makes a final administrative determination with respect to such protest in order for this section to apply two factors must be present the responsible_person must file a timely protest and the service must make a final administrative determination regarding that protest while neither one of these terms are defined in the statute the applicable procedures define a timely protest as one received by the service within days from the date of the letter do revproc_84_78 irm irm likewise the decision to either concede or sustain all or part of the proposed penalty by the appeals function constitutes a final administrative determination under the current irm procedures irm irm appeals is presently the only function that can make the final administrative determination with respect to a proposed tfrp a withdrawal of a timely protest by a responsible_person should be construed to constitute a final administrative determination for purposes of sec_6672 otherwise a responsible_person would be able to completely escape responsibility under sec_6672 by filing a timely appeal and then once the statute_of_limitations on assessment has run withdrawing the appeal irm see wl irs lb internal_revenue_service litigation bulletin date general litigation bulletin office_of_chief_counsel bulletin under irm the section mentioned in the original inquiry a quick assessment should not be made until after the appeals determination irm states that quick and prompt assessment methods may be made only after the taxpayer takes one of the following actions signs form_2751 fails to respond to the letter do within the appropriate time period or completes the appeals process if a taxpayer withdraws their protest they are ending the appeals process and the quick assessment can occur currently states that when a taxpayer withdraws a timely protest appeals will sustain the proposed liability in its entirety the date the appeals team manager signs the customized form_5402 sustaining the liability constitutes the final administrative determination for purposes of sec_6672 we conclude that if the taxpayer withdraws his protest appeals should sustain the proposed liability in its entirety the date the appeals team manager signs the customized form_5402 sustaining the liability constitutes the final administrative determination for purposes of sec_6672 the quick assessment should be made within days after this final administrative determination is made -------------------- ------------ ------------ -------------------
